Citation Nr: 1449209	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  11-16 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to an initial compensable rating for fatigue due to undiagnosed illness.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from June 1975 to June 1982 and from August 1986 to July 1999. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied an increased (compensable) rating for bilateral hearing loss.  The Veteran testified at a July 2013 Travel Board hearing before the undersigned Veterans Law Judge.  In April 2014, the Board remanded this issue for additional development which has been completed.  

In addition, in an April 2011 rating decision, service connection for fatigue as due to an undiagnosed illness was granted and a noncompensable rating was assigned.  The Veteran has perfected an appeal as to that rating.

The issue of entitlement to an initial compensable rating for fatigue due to undiagnosed illness is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At worse, the Veteran currently has Level II hearing in his right ear and Level I hearing in his left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss disability are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. § 4.85, Part 4, Diagnostic Code 6100 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in December 2007 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's pertinent treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

The claim was remanded and there was compliance with this remand.  In obtaining additional medical information, the Board is satisfied there was compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (indicating the Veteran is entitled, as a matter of law, to compliance with a remand directive and that the Board, itself, commits error in failing to ensure this compliance).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999); and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (discussing situations when it is acceptable to have "substantial", though not "exact", compliance with a remand directive).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as here, a Veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In evaluating service connected hearing impairment, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Testing for hearing loss is conducted by a state-licensed audiologist, including a controlled speech discrimination test (Maryland CNC).

The evaluation is based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII in the schedule is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear, the horizontal rows representing the ear having better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is indicated where the row and column intersect.  Table VIa is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c).  

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  See 38 C.F.R. § 4.86(b).

The Veteran maintains that he has difficulty hearing as well as understanding speech, particularly if more than one conversation is occurring or if there is background noise.  He asserts that he must ask others to repeat themselves and this interferes with work opportunities and everyday life.  He indicates that he wears hearing aids, but his hearing has gotten worse.  He has submitted lay statements from friends who state that the Veteran was exposed to loud noises during service which resulted in hearing loss and rendered the Veteran unable to hear well.

The Veteran is competent to report having difficulty hearing.  He is also credible in his statements in that regard.  However, his assertions are not as probative as the audiograms and medical opinions discussed below regarding his exact audiological findings at various Hertz levels or of his speech recognition scores as these matters require medical expertise and a complex medical assessment.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

On the authorized audiological evaluation in January 2008, puretone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

35
50
65
50
LEFT

30
45
45
40

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 percent in the left ear.  The puretone threshold average in the right ear was 50.  The puretone threshold average in the left ear was 40.  The examiner stated that puretone testing showed a sloping mild to moderately-severe sensorineural hearing loss with excellent word recognition ability in the right ear and hearing sensitivity within normal limits through 500 Hertz sloping to a moderate sensorineural hearing loss with excellent word recognition ability in the left ear.

On the authorized audiological evaluation in February 2011 puretone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

30
35
55
55
LEFT

25
30
40
40

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 98 percent in the left ear.  The puretone threshold average in the right ear was 44.  The puretone threshold average in the left ear was 34.  The examiner stated that the right ear indicates a mild sloping to moderate sensorineural hearing loss 1000 through 8000 Hertz with good word understanding at elevated presentation levels.  The left ear indicated a mild sensory hearing loss 2000 Hertz to 8000 Hertz with excellent word recognition scores.

In March 2011, the Veteran was fitted with new hearing aids.

In July 2013, the Veteran was seen by the audiology clinic.  It was noted that the Veteran wore bilateral Phonak open fit BTE hearing aids.  The otoscopy was clear bilaterally.  In the right ear, there was normal hearing at 250 to 500 Hertz, with a mild sloping to moderate sensorineural hearing loss at 1000 to 8000 Hertz.  There was good word recognition of 76 percent.  In the left ear, there was normal hearing at 250 to 500 Hertz, with a mild sloping to moderate  sensorineural hearing loss at 1000 to 8000 Hertz.  There was excellent word recognition of 92 percent.  No significant change in hearing was noted in either ear.  There were no exact audiometric findings provided.  

On the authorized audiological evaluation in May 2014 puretone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

30
45
60
60
LEFT

25
40
50
50

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 94 percent in the left ear.  The puretone threshold average in the right ear was 49.  The puretone threshold average in the left ear was 41.  The examiner stated that in the right ear, hearing sensitivity within normal limits through 500 Hertz sloping to a moderately-severe sensorineural hearing loss with good word recognition ability.  In the left ear, hearing sensitivity was within normal limits through 1000 Hertz notching to a moderate sensorineural hearing loss with excellent word recognition ability.  

Under the rating criteria, the January 2008 examination results constitute Level I hearing on the right and Level I hearing on the left.  When combined, the result is a non-compensable or 0 percent disability evaluation.  The same result is warranted when the subsequently reported VA testing where the hearing test revealed Level II hearing in the right ear and Level I hearing in the left ear.  

Further, the Board finds that 38 C.F.R. § 4.86(a) is not for application because the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is not 55 decibels or more.  The Board further finds that 38 C.F.R. § 4.86(b) is not for application as the puretone threshold is not 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, on any of the examinations.

The Board acknowledges the Veteran's contentions regarding his difficulty hearing, however, the audiology examination yielded results warranting a non-compensable rating throughout the appeal period.  This objective evidence is more persuasive with regard to the level of disability under the Rating Schedule as it specifically pertains to that rating criteria.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the United States Court of Appeals for Veterans Claims (Court) held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this case, the VA May 2014 examiner noted that the Veteran's hearing loss did not impact ordinary conditions of daily life, including ability to work.  The Veteran has also argued that the testing was performed in a controlled sound environment.  However, VA regulations set forth specific requirements for the conduct of audiology examinations used to rate hearing loss.  38 C.F.R. § 4.85(a); see also 38 C.F.R. § 4.85(b)-(d).  The Veteran has not identified the way in which the VA examination failed to comply with the regulatory requirements.  Those regulations anticipate that examinations will be conducted in a controlled environment.  59 Fed. Reg. 17296 (Apr. 12, 1994).  They also recognized that in certain exceptional circumstances examinations in a controlled environment would not adequately portray the level of hearing impairment under ordinary conditions of life.  Id.  For that reason, VA adopted 38 C.F.R. § 4.86 to evaluate those exceptional patterns of hearing loss.  Id.  The Veteran has not cited any authority for the proposition that testing in a soundproof room or controlled sound environment is inadequate to determine the effects of hearing loss under the ordinary conditions of life absent an exceptional pattern of hearing loss.  In any event, the precise conduct of hearing examinations is the province of state licensed audiologists who possess the necessary expertise to determine how best to conduct hearing examinations.  The Board does not possess the necessary expertise to second guess those determinations except to ensure that the examinations are conducted in accordance with the requirements of the regulations.

The Board in no way discounts the difficulties that the Veteran describes as a result of his hearing loss.  However, as was explained above, the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology results of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against a compensable rating.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's hearing loss disability are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe his disability.  There have not been any hospitalizations or marked interference with employment as the VA examiner negated such a finding.  Therefore, referral for consideration of an extraschedular rating in this regard is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Entitlement to a compensable rating for hearing loss is denied.  


REMAND

The Veteran has appealed the noncompensable rating for fatigue due to undiagnosed illness.  He maintains that he has been placed on medication and also has had periods of incapacitation.  As the Veteran has asserted that his service-connected disability has worsened, he should be afforded a new examination in compliance with VA's duty to assist.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected fatigue.  The examiner should review the record prior to examination.  The examiner should also be provided the rating criteria for chronic fatigue syndrome.  In particular, the examiner should indicate if the Veteran takes continuous medication as he asserts.  The examiner should also indicate if there have been any periods of bed rest prescribed by a physician, and, if so, of what duration and frequency, as the Veteran has indicated that there have been such periods.  The examiner should also address the other pertinent criteria.  The complete examination findings, along with the complete rationale for all opinions expressed, should be clearly set forth in the examination report.

2.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


